       Case 2:19-cv-04933-JAT Document 47 Filed 07/02/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Neil Rusty Bond,                                   No. CV-19-04933-PHX-JAT
10                   Plaintiff,                         ORDER
11   v.
12   Commissioner         of      Social   Security
     Administration,
13
                     Defendant.
14
15          Pending before the Court is Plaintiff Neil Rusty Bond’s motion to reconsider
16   (Doc. 46). Plaintiff seeks reconsideration of the Court’s order dated June 19, 2020
17   (Doc. 44), which resulted in judgment in his favor (Doc. 45). (Doc. 46). District of Arizona
18   Local Rule of Civil Procedure 7.2(g) governs motions for reconsideration. It provides:
19          The Court will ordinarily deny a motion for reconsideration of an Order
            absent a showing of manifest error or a showing of new facts or legal
20
            authority that could not have been brought to its attention earlier with
21          reasonable diligence. Any such motion shall point out with specificity the
            matters that the movant believes were overlooked or misapprehended by the
22          Court, any new matters being brought to the Court’s attention for the first
23          time and the reasons they were not presented earlier, and any specific
            modifications being sought in the Court’s Order. No motion for
24          reconsideration of an Order may repeat any oral or written argument made
25          by the movant in support of or in opposition to the motion that resulted in the
            Order. Failure to comply with this subsection may be grounds for denial of
26          the motion.
27
28   LRCiv 7.2(g).
       Case 2:19-cv-04933-JAT Document 47 Filed 07/02/20 Page 2 of 3



 1          Plaintiff has not asserted there was manifest error in the Court’s prior order
 2   (Doc. 44), nor has he provided any new facts or legal authority for the Court to consider.
 3   In the order Plaintiff seeks reconsideration of, the Court ordered the Commissioner “to
 4   modify the amount of Plaintiff’s overpayment to $30,929.16.” (Doc. 44 at 3). Although
 5   Plaintiff previously argued that he should get a new hearing before the Administration as
 6   he asserted that the overpayment amount was lower than $30,929.16, (Doc. 43 at 6, 9–10),
 7   Plaintiff also agreed with the Commissioner that the Court should remand to the
 8   Commissioner to reimburse Plaintiff for the amount of Plaintiff’s benefits that were
 9   withheld in excess of $30,929.16, (id. at 10). It was that narrow point of agreement that
10   served as the basis for the Court’s order remanding the case to the Commissioner for
11   reimbursement of any amount over $30,929.16. Plaintiff rearticulates that he should get a
12   hearing before the Administration because he believes the overpayment amount is lower
13   than $30,929.16. (Doc. 46). Because Plaintiff identifies no error by the Court and because
14   he does not raise any new facts or legal authority for the Court’s consideration, the Motion
15   (Doc. 46) does not comply with Local Rule 7.2(g), and it may be denied on that basis alone.
16          However, Plaintiff’s Motion (Doc. 46), even if considered on its merits, still fails.
17   The Court recognizes that Plaintiff previously sought and now again seeks a hearing before
18   the Administration to argue that the overpayment amount should be lower than $30,929.16.
19   (Doc. 43 at 9–10; Doc. 46 at 5–6). But, that number—$30,929.16—is based on Plaintiff’s
20   court-ordered restitution to the Administration. See United States v. Bond, No. CR-03-
21   00974-DGC, slip op. at 1–2 (D. Ariz. Nov. 05, 2010) (order amending judgment in a
22   criminal case); (see also Doc. 1-1 at 9–10 (copy of amended restitution order)). Plaintiff
23   specifically noted in his response to the Commissioner’s motion to remand that he was not
24   requesting that the Court “grant Plaintiff a new [criminal] trial or order relitigation of
25   Plaintiff’s 28 U.S.C. § 2255 proceeding[].” (Doc. 43 at 9). It was that § 2255 proceeding
26   that resulted in an amended judgment that required Plaintiff to pay restitution to the
27   Administration in the amount of $30,929.16. Consequently, there is a basis independent
28   from the Administration’s review of Plaintiff’s overpayment amount that required Plaintiff


                                                -2-
       Case 2:19-cv-04933-JAT Document 47 Filed 07/02/20 Page 3 of 3



 1   to pay the Administration $30,929.16. A hearing before the Administration would thus be
 2   pointless.
 3          Based on the foregoing,
 4          IT IS ORDERED that Plaintiff’s Motion (Doc. 46) is DENIED.
 5          Dated this 2nd day of July, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
